                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-081-MOC-DCK

 LANCE DEAN SHEPARDSON, on behalf of                  )
 himself and all others similarly situated,           )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 LAWNSTARTER, INC.,                                   )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Application For Admission To

Practice Pro Hac Vice” (Document No. 11) filed by Benjamin N. Thompson, concerning David P.

Whittlesey on March 13, 2020. David P. Whittlesey seeks to appear as counsel pro hac vice for

Defendant. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Application For Admission To Practice Pro Hac Vice” (Document No. 11) is GRANTED. David

P. Whittlesey is hereby admitted pro hac vice to represent Defendant.


                                   Signed: March 13, 2020
